Citation Nr: 0709539	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from July 1966 through 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. See 38 C.F.R. § 3.304(f) 
(2006).  The veteran submitted a statement in April 2003 
indicating that he observed another soldier's body being 
"blown apart" in Vietnam.  The January 2004 denial of the 
veteran's claim indicated that "the service department was 
not able to corroborate the claimed stressor(s)."  There is, 
however, no evidence showing any attempt to corroborate the 
stressors.  VA's duty to assist under 38 C.F.R. § 3.159(c)(2) 
requires VA to assist the veteran to obtain corroborating 
evidence that should be in the possession of a Federal 
department or agency.

The veteran's April 2003 statement indicated that he observed 
the death of Sp4 [redacted] in "around April 1968" at 
Duc Pho Vietnam.  The rating decision indicated that Mr. 
[redacted] was killed in Vietnam in July 1967.  The veteran's 
February 2004 statement indicated that he may have misstated 
the year, as the incident was some thirty years prior.  


A review of the veteran's service personnel files reveals 
that he was serving in the Republic of Vietnam between 
December 1966 and December 1967, which includes the timeframe 
in which Specialist [redacted] was killed.  Yet, no attempt has 
been made to verify that the veteran may have observed 
Specialist [redacted]'s death.  There was no inquiry with the 
U.S. Army and Joint Services Records Research Center 
(USAJSRRC) (formerly known as both the Center for Unit 
Records Research (CURR) and the US Armed Forces Center for 
Research of Unit Records (USAFCRUR)).  Because the relevant 
time frame is known, and because the veteran's unit and 
military occupational specialty at the time is known (see 
service personnel records), a remand is required so that the 
veteran's stated stressors can be verified.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Contact the appropriate authorities, 
including but not limited to USAJSRRC, and 
obtain the unit history, unit reports, 
lesson learned reports, operational 
reports, daily reports, after action 
reports, or any other source of 
information to corroborate the veteran's 
claimed stressor.


The following information is available in 
the claims folder:

*	The veteran's foreign service is 
listed as December 1966 through 
December 1967 in "RVN."  See 
service personnel records.

*	The veteran was a "tank loader" 
with the  
3d Sqd 4th Cav 25th Inf Div in July 
1967.  See service personnel records.

*	Specialist [redacted] [redacted] was killed 
in July 1967.  See January 2004 
rating decision.

*	The veteran's alleged stressor 
includes seeing Specialist [redacted] 
killed when his body was "blown 
apart" by a "booby trap 155 Round" 
in Duc Pho Vietnam.  See veteran's 
April 2003 statement.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



